DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 2019/0015124).
Regarding claim 1, Williams teaches an end effector assembly of a surgical instrument, comprising:
first and second jaw members (20 and 22) at least one of which is movable relative to the other between a spaced-apart position and an approximated position to grasp tissue between opposing tissue contacting surfaces thereof (jaws have an open position and a closed position to grasp tissue as in par. [0013]), each of the first and second jaw members including a proximal flange portion and a distal body portion (flange portions 32, 34, 36, and distal body portions where the grasping surfaces are), each of the proximal flange portions including at least one pivot aperture disposed axially behind the distal body portion of the second jaw member and aligned for receiving a pivot pin therethrough (apertures 44,46, and 50 as in Fig. 2), the proximal flange portions pivotably coupled to one another about the pivot pin (the pivot holes allow for pivot pin 52 to connect the device).
Regarding claim 2, Williams teaches wherein the proximal flange portion of the first jaw member includes a single flange defining a pivot aperture therethrough (20 with a single flange 36 with a pivot aperture 50), and the proximal flange portion of the second jaw member includes a pair of spaced-apart flanges defining aligned pivot apertures therethrough (22 with flanges 32 and 34 with pivot apertures 44 and 46), the single flange of the first jaw member disposed between the pair of spaced-apart flanges of the second jaw member (as in Fig. 2).
Regarding claim 3, Williams teaches wherein the proximal flange portion of the first jaw member further includes a cam slot defined therethrough (cam slot 48), the cam slot configured to slidably receive a cam pin therein for transitioning the first and second jaw members between the spaced- apart and approximated positions (cam slot for cam pin 62 as in par. [0013]).
Regarding claim 4, Williams teaches wherein the proximal flange portion of the first jaw member includes a lip extending around the cam slot (slot 48 has a lip of surrounding material of the proximal flange to define the slot).
Regarding claim 5, Williams teaches wherein the lip extends tangentially outward from a side surface of a plate-shaped flange of the proximal flange portion (lip of slot 48 faces outward from the flange).
Regarding claim 18, Williams teaches a surgical instrument, comprising:
an end effector assembly including first and second jaw members (20 and 22) at least one of which is movable relative to the other between a spaced-apart position and an approximated position to grasp tissue between opposing tissue contacting surfaces thereof (jaws have an open position and a closed position to grasp tissue as in par. [0013]), each of the first and second jaw members including a proximal flange portion and a distal body portion (flange portions 32, 34, 36, and distal body portions where the grasping surfaces are), each of the proximal flange portions including at least one pivot aperture disposed axially behind the distal body portion of the second jaw member and aligned for receiving a pivot pin therethrough (apertures 44,46, and 50 as in Fig. 2), the proximal flange portions pivotably coupled to one another about the pivot pin (the pivot holes allow for pivot pin 52 to connect the device); and
a shaft extending proximally from the end effector assembly (54), the shaft including a distal segment within which the proximal flange portions of the end effector assembly are disposed (flanges within clevis 58).
Regarding claim 19, Williams teaches the instrument further including a housing extending proximally from the shaft (sealer 12 as in Fig. 1), the housing including an actuation assembly operably associated with the shaft and the end effector assembly (handle 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Dycus (US 2018/0206907).
Regarding claim 6, Williams does disclose that there is an electrically-conductive plate as seen in in Fig. 2 with knife channel 30 and contacting surface 26 to contact tissue as an inner conductive face. However, Williams is not explicit wherein the second jaw member includes an internal spacer disposed on a distal portion of a structural jaw and an electrically-conductive plate disposed on the internal spacer, the structural jaw including a proximal portion forming the proximal flange portion of the second jaw member.
However, Dycus teaches an internal spacer on a distal portion of a structural jaw (internal spacer 124 on the distal portion 126 of jaw 120) and an electrically-conductive plate disposed on the internal spacer (122 disposed on 124), the structural jaw including a proximal portion forming the proximal flange portion of the second jaw member (structural jaw 120 includes the portion forming the flange as in at least Fig. 12).It would have been obvious to one of ordinary skill in the art to modify Williams with the jaw structure of Dycus, as a structure that is capable of treating tissue while insulating the electrode surface from the rest of the jaw.
Regarding claim 7, Williams teaches wherein the electrically-conductive plate defines the tissue contacting surface of the second jaw member, and the tissue contacting surface defines a longitudinally extending knife channel therethrough (as in Fig. 2 with knife channel 30 and contacting surface 26 to contact tissue as an inner conductive face).
Regarding claim 10, Williams is not explicit regarding the spacer. 
However, Dycus teaches wherein the internal spacer includes a wing extending from a side edge thereof in spaced relation relative to a side surface of the internal spacer (wing on either side of 161 as in Fig. 14).
It would have been obvious to one of ordinary skill in the art to modify Williams with the jaw structure of Dycus, as a structure that is capable of treating tissue while insulating the electrode surface from the rest of the jaw.
Regarding claim 11, Williams is not explicit regarding the spacer.
Dycus teaches wherein the wing of the internal spacer is disposed between the structural jaw and the electrically-conductive plate (Fig. 9, wing on either side of 161 is between 110 and 112), and an electrical lead wire is attached to a portion of the electrically-conductive plate positioned over the wing (wire 310a attached to 112 via 183 positioned over the wing).
It would have been obvious to one of ordinary skill in the art to modify Williams with the jaw structure of Dycus, as a structure that is capable of treating tissue while insulating the electrode surface from the rest of the jaw.
Regarding claim 12, Williams is silent regarding an internal spacer.
However, Dycus teaches wherein the first jaw member includes an internal spacer disposed on a distal portion of a structural jaw and an electrically-conductive plate disposed on the internal spacer (124 on jaw housing 126 of jaw 120 with conductive plate 122 on the spacer), the structural jaw including a proximal portion forming the proximal flange portion of the first jaw member (flange 134 as part of the jaw 120 with 126).
It would have been obvious to one of ordinary skill in the art to modify Williams with the jaw structure of Dycus, as a structure that is capable of treating tissue while insulating the electrode surface from the rest of the jaw.
Regarding claim 13, the combination teaches wherein the electrically-conductive plate of the first jaw member defines the tissue contacting surface of the first jaw member (Dycus: conductive plate 122 is the surface of the jaw member contacting tissue), and the tissue contacting surface defines a longitudinally extending knife channel therethrough (knife channel 178a).
Regarding claim 14, Williams is silent wherein the internal spacer of the first jaw member includes a wing extending from a side edge thereof in spaced relation relative to a side surface of the internal spacer.However, Dycus teaches wherein the internal spacer includes a wing extending from a side edge thereof in spaced relation relative to a side surface of the internal spacer (wing on either side of 161 as in Fig. 14).
It would have been obvious to one of ordinary skill in the art to modify Williams with the jaw structure of Dycus, as a structure that is capable of treating tissue while insulating the electrode surface from the rest of the jaw.
Regarding claim 15, Williams is silent wherein the wing of the internal spacer of the first jaw member is disposed between the structural jaw and the electrically-conductive plate of the first jaw member, and an electrical lead wire is attached to a portion of the electrically- conductive plate of the first jaw member positioned over the wing.Dycus teaches wherein the wing of the internal spacer is disposed between the structural jaw and the electrically-conductive plate (Fig. 9, wing on either side of 161 is between 110 and 112), and an electrical lead wire is attached to a portion of the electrically-conductive plate positioned over the wing (wire 310a attached to 112 via 183 positioned over the wing).
It would have been obvious to one of ordinary skill in the art to modify Williams with the jaw structure of Dycus, as a structure that is capable of treating tissue while insulating the electrode surface from the rest of the jaw.
Regarding claim 16, Williams is silent regarding the internal spacer.Dycus teaches wherein the first jaw member includes an outer housing disposed about the internal spacer, a distal portion of the structural jaw, and a portion of the electrically-conductive plate (outer housing 410 may be disposed about the jaw as the device passes through 410 as in Fig. 20).
Regarding claim 17, Williams is silent, but Dycus teaches wherein the outer housing of the first jaw member includes a plate extending over a portion of the proximal flange portions of the first and second jaw members (plate 181a as in Fig. 14).
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Dycus in view of Kerr (US 2011/0082457).
Regarding claim 8, Williams does not teach the internal spacer. However, Dycus teaches wherein the internal spacer includes a cut-out in communication with the longitudinally extending channel defined through the electrically-conductive plate (cutout 178b).Kerr teaches cylindrical cutouts as the channel (par. [0040] and Fig. 5b).It would have been obvious to one of ordinary skill in the art to modify the shape of the internal spacer and knife channel. This would allow for blades of various shapes such as in Figs. 4a-b of Kerr to be used, depending on the desired treatment.
Regarding claim 9, Williams does not teach wherein the partially-cylindrical cut-out has a generally D-shaped configuration and is open at a proximal end of the internal spacer to permit insertion of a knife blade and a knife rod therethrough.However, Dycus teaches wherein the internal spacer includes a cut-out in communication with the longitudinally extending channel defined through the electrically-conductive plate (cutout 178b).Kerr teaches D shape cutouts as the channel (par. [0040] and Fig. 5b).It would have been obvious to one of ordinary skill in the art to modify the shape of the internal spacer and knife channel. This would allow for blades of various shapes such as in Figs. 4a-b of Kerr to be used, depending on the desired treatment.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Dycus in view of Allen (US 2016/0345994).
Regarding claim 20, Williams is not explicit wherein the actuation assembly includes a plurality of inputs configured to operably interface with a robotic surgical system.
However, Allen teaches a robotic surgical system for use with similar forceps devices (par. [0052]) using a robotic surgical system with a similar forceps device with a handle, via inputs including motors).It would have been obvious to one of ordinary skill in the art to modify Williams to be used with telesurgery (par. [0052] as in Allen).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M RODDEN/Supervisory Patent Examiner, Art Unit 3794